DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 12/22/2021, with respect to amended independent claims 1, 13 and 21, and with respect to original independent claim 19, have been fully considered and are persuasive.  Independent claims 1, 13, 19 and 21 are allowed.
Allowable Subject Matter
Claims 1 and 3-22 are allowed.
Reasons for allowance:
None of the prior art of record discloses or suggests alone or in combination that an electronic device, comprising a combination of various elements as claimed, more specifically, the combination of “a waveguide having opposing first and second surfaces; a display configured to emit image light into the waveguide; a first liquid crystal lens at the first surface of the waveguide, wherein the first liquid crystal lens comprises a first liquid crystal layer having first liquid crystal molecules with a first pretilt angle across a thickness of the first liquid crystal layer; a second liquid crystal lens at the second surface of the waveguide, wherein the second liquid crystal lens is configured to convey world light from an exterior of the electronic device to the first liquid crystal lens through the waveguide and wherein the second liquid crystal lens comprises a second liquid crystal layer having second liquid 2crystal molecules with a second pretilt angle across a thickness of the second liquid crystal layer, the second pretilt angle being opposite to the first pretilt angle” as set forth in claim 1; “a waveguide having opposing first and second surfaces; a first transparent layer mounted at the first surface; a first liquid crystal layer mounted to the first transparent layer; a second transparent layer mounted to the first liquid crystal layer, wherein the first and second transparent layers and the first liquid crystal layer are configured to pass the image light and the external light; a third transparent layer mounted at the second surface; a second liquid crystal layer mounted to the third transparent layer; and a fourth transparent layer mounted to the second liquid crystal layer, wherein the third and fourth transparent layers and the second liquid crystal layer are configured to pass the external light, wherein the first and third transparent layers have a first rubbing direction, and wherein the second and fourth transparent layers have a second rubbing direction antiparallel to the first rubbing direction” as set forth in claim 13; “a waveguide configured to convey image light emitted by the display; a first liquid crystal lens mounted at a first side of the waveguide; a second liquid crystal lens mounted to the first liquid crystal lens; a third liquid crystal lens mounted at a second side of the waveguide; and a fourth liquid crystal lens mounted to the third liquid crystal lens, wherein the third and fourth liquid crystal lenses are configured to pass the image light and light from the first and second liquid crystal lenses, the first liquid crystal lens has first antiparallel rubbing directions, the second liquid crystal lens has second antiparallel rubbing directions orthogonal to the first antiparallel rubbing directions, the third liquid crystal lens has third 11antiparallel rubbing directions aligned with the first antiparallel rubbing directions and orthogonal to the second antiparallel rubbing directions, and the fourth liquid crystal lens has fourth antiparallel rubbing directions aligned with the second antiparallel rubbing directions and orthogonal to the first and third antiparallel rubbing directions” as set forth in claim 19; and “a waveguide having opposing first and second sides; a first liquid crystal layer at the first side of the waveguide; a first layer of first elongated electrodes on the first liquid crystal layer; 12a second liquid crystal layer at the second side of the waveguide; and a second layer of second elongated electrodes on the second liquid crystal layer, wherein the second elongated electrodes extend parallel to the first elongated electrodes, the first liquid crystal layer comprises first liquid crystal molecules having a first pretilt angle across a thickness of the first liquid crystal layer, and the second liquid crystal layer comprises second liquid crystal molecules having a second pretilt angle opposite to the first pretilt angle across a thickness of the second liquid crystal layer” as set forth in claim 21.
Claims 3-12 are allowed since they depend either directly or indirectly on the allowed claim 1.
Claims 14-18 are allowed since they depend either directly or indirectly on the allowed claim 13.
Claims 20 and 22 are allowed since they depend on the allowed claims 19 and 21, respectively.

Cited but not applied prior art:
Miller et al. (US 2017/0293145) disclose (Figs. 2 and 10A) an electronic device comprising: a waveguide 2005a having opposing first and second surfaces; a display 2003 configured to emit image light into the waveguide; a first liquid crystal lens 2007a at the first surface of the waveguide; a second liquid crystal lens 2007b at the second surface of the waveguide, wherein the second liquid crystal lens is configured to convey world light from an exterior of the electronic device to the first liquid crystal lens through the waveguide; and an output coupler 800/810/820 (Fig. 9B) configured to couple the image light out of the waveguide and through the first liquid crystal lens.
However, Miller et al. lack disclosure of wherein the first liquid crystal lens comprises a first liquid crystal layer having first liquid crystal molecules with a first pretilt angle across a thickness of the first liquid crystal layer; a second liquid crystal lens at the second surface of the waveguide, and wherein the second liquid crystal lens comprises a second liquid crystal layer having second liquid 2crystal molecules with a second pretilt angle across a thickness of the second liquid crystal layer, the second pretilt angle being opposite to the first pretilt angle.
Kwok et al. (WO 2006/000133A) disclose (Fig. 2; claim 1) a liquid crystal display comprises a first substrate 4, a first alignment layer 8 formed on the first substrate 4, a second substrate 5, a second alignment layer 9 formed on the second substrate 5, and a liquid crystal layer 10 formed between the first and second alignment layers; wherein the first alignment layer includes a first pretilt angle θ1 with an absolute value in the range of 17°-60° opposite to a second pretilt angle θ2 of the second alignment layer having an absolute value in the range of 17°-60°.
However, Kwok et al. show a single liquid crystal layer with liquid crystal molecules 10A and 10B having opposite pretilt. Kwok et al. lack disclosure of wherein the first liquid crystal lens comprises a first liquid crystal layer having first liquid crystal molecules with a first pretilt angle across a thickness of the first liquid crystal layer; a second liquid crystal lens at the second surface of the waveguide, and wherein the second liquid crystal lens comprises a second liquid crystal layer having second liquid 2crystal molecules with a second pretilt angle across a thickness of the second liquid crystal layer, the second pretilt angle being opposite to the first pretilt angle.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH NHAN P NGUYEN whose telephone number is (571)272-1673.  The examiner can normally be reached on Monday, Tuesday, Thursday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H. Caley can be reached on 571 272 2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THANH NHAN P NGUYEN/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
-- April 23, 2022